UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6233



TONY D. LANKFORD,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-1436-AM)


Submitted:   June 27, 2000             Decided:   September 12, 2000


Before MURNAGHAN,* NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony D. Lankford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       Judge Murnaghan participated in the consideration of this
case, but died prior to the time the decision was filed.       The
decision is filed by a quorum of the panel pursuant to 28 U.S.C. §
46(d).
PER CURIAM:

     Tony D. Lankford appeals the district court’s order dismissing

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000) without prejudice for failure to comply with a district court

order to submit a $5 filing fee or seek leave to proceed in forma

pauperis.   See Fed. R. Civ. P. 41(b).   Finding no abuse of discre-

tion in the district court’s dismissal, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See Lankford v. Angelone, No. CA-99-1436-AM (E.D. Va.

Jan. 12, 2000).*   We note, however, that Lankford may be able to

file a Fed. R. Civ. P. 60(b) motion in the district court, in which

he may offer proof of excusable neglect for failing to timely

comply with the district court’s order.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




     *
       Although the district court’s order is signed and date
stamped on January 10, 2000, the district court’s records show that
it was entered on the docket sheet on January 12, 2000. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2